Although I concur in the judgment and in the opinion with respect to the second assignment of error, with respect to the first assignment of error I cannot concur in the suggestion in the opinion of approval of State, ex rel. Dana, v. Gerber (1946),79 Ohio App. 1 [34 O.O. 48], and Roark v. Lyle (C.P. 1953), 68 Ohio Law Abs. 177, 180 [52 O.O. 166], to the extent that they indicate R.C. 313.19 may be unconstitutional. Cf. State v. Sharp
(1954), 162 Ohio St. 173 [55 O.O. 88], and State, ex rel. Stark,
v. Zipf (1961), 172 Ohio St. 462 [17 O.O.2d 427].
Rather, as indicated by the majority opinion, R.C. 313.19, properly construed, is constitutional.
Nor can I concur in the indication in the majority opinion that the coroner is only a medical officer charged with performing medical duties and rendering medical opinions. The county coroner is much more and is charged with many nonmedical public duties.E.g., R.C. 2101.09 and 2335.31; and Civ. R. 45(C) and Crim. R. 17(D).
At English common law, the coroner held one of the most important civil offices second only to the sheriff and possessedjudicial, as well as ministerial, power, the judicial power extending to inquiries concerning the manner of death of any person who died by violent or sudden means. See 18 American Jurisprudence 2d 516, Coroners or Medical Examiners, Section 1.
At common law, the coroner's inquest was for the purpose of ascertaining not only whether a homicide had been committed but also for the purpose of determining probable cause (but not guilt) as to the perpetrator of the crime. Thus, the verdict at a coroner's inquest was a substitute for a grand jury indictment.
This was essentially true under earlier Ohio statutes. R.S. 1221 provided for filing of the coroner's report with the clerk of the court of common pleas with further proceedings to be conducted in that court, and provided that the coroner should cause the arrest of any person "apparently guilty" of causing a death by violence. See State, ex rel. Brown, v. Bellows (1900),62 Ohio St. 307. The general purpose of a coroner's inquest is well-stated in 18 American Jurisprudence 2d 520, Coroners or Medical Examiners, Section 7:
"* * * The object is to obtain information as to whether death was caused by some criminal act and to obtain evidence to prevent the escape of the guilty, as well as to furnish the foundation for a criminal prosecution in case death is shown to be felonious. The object of an inquest is not only to determine the cause of death but also to exclude other supposable or possible causes."
The nature of the powers exercised by a coroner at common law are to some extent at least quasi-judicial, as well-stated in 18 American Jurisprudence 2d 522-523, Coroners or Medical Examiners, Section 8:
"Courts have differed in their expressions of opinion as to whether a coroner acts in a judicial capacity. His acts in holding an inquest have been described as judicial, partly judicial, and quasi-judicial. On the other hand, it has been asserted that the coroner does not act judicially, or acts only ministerially, in holding an inquest, which is a mere finding and does not establish rights, and therefore his authority lacks the first element of judicial power. It has also been held that *Page 41 
while at common law the office of the coroner is judicial in its nature, it is otherwise under a state constitution vesting the judicial powers in the courts therein named, for no judicial power can be exercised by any other authority. Proceedings at an inquest are intended to be merely a preliminary investigation, and not a trial involving the merits. The verdict or finding is not binding on anyone as a judgment and, indeed, has none of the attributes of a judgment or decree. No rights or liabilities, either civil or criminal, are established or fixed thereby."
R.C. 313.19 provides that the "legally accepted manner and mode" of death and the "legally accepted cause of death" shall be that set forth in the coroner's verdict and in the death certificate "unless the court of common pleas, of the county in which the death occurred, after a hearing, directs the coroner to change his decision." The Eighth Appellate District in State, exrel. Dana, supra, reasoned that this provision was unconstitutional because it invested judicial power in the coroner and made no specific provision for procedure in the court of common pleas.
In reaching that conclusion, the Eighth Appellate District overlooked R.C. Chapter 2719, which establishes a procedure for correcting errors or defects in a proceeding which is required to be made a matter of record, assuming that a special procedure be necessary as that court reasoned. Nor is there any merit to the conclusion that R.C. Chapter 313 confers unbridled judicial power upon the coroner. Not only is the power conferred limited, but there is a provision for judicial determination which may have evolved from prior law, rather than intended as a supplement to R.C. Chapter 2719.
The Ohio Supreme Court expressly held the duties of a coroner to be both ministerial and quasi-judicial in the second paragraph of the syllabus of State, ex rel. Harrision, v. Perry (1925),113 Ohio St. 641. Accordingly, I would conclude that R.C. 313.19 is constitutional, but is limited in meaning and effect as set forth in the majority opinion herein.
The court in State, ex rel. Dana, supra, assumed that R.C.313.19 provided not only for admission of the coroner's report in evidence in a civil proceeding, but also for conclusive effect to be given that evidence. Both conclusions are unfounded. R.C.313.19 does not purport, either expressly or by implication, to establish a rule of evidence but, rather, only the "legally accepted" manner, mode and cause of death. There is nothing in R.C. 313.19 hinting at an intent to bind third persons who are not "parties" to the proceedings conducted by the coroner pursuant to R.C. 313.17. Thus, neither the defendant in a criminal case nor any party to a civil case could be bound by the coroner's determination, even assuming that the report would be admissible in evidence in either a criminal or civil case contrary to the holding in Insurance Co. v. Schmidt (1883),40 Ohio St. 112.
At most, R.C. 313.19 connotes only a probable-cause determination by the coroner as to the manner, mode and cause of death, rather than a final determination having a res judicata
effect. As is true of any proceeding, administrative or judicial, only those who are parties to a proceeding, or in privity with a party, are bound by a final determination in the proceeding. There is nothing in R.C. 313.19 purporting to give even that type of finality to a coroner's determination. See State v. Manago
(1974), 38 Ohio St.2d 223. The grand jury is a separate legal body having a duty to make a determination predicated upon evidence of probable cause to believe that a specific person committed a specific crime. While the coroner's report may be evidence before the grand jury, there is nothing in R.C. 313.19
purporting to bind the grand jury by the coroner's report, even if the coroner reached a different probable-cause determination. This is no different than a discharge at a preliminary hearing before a magistrate *Page 42 
finding no probable cause followed by an indictment by a grand jury finding probable cause. There is no res judicata effect to the coroner's report under R.C. 313.19 or otherwise.
Accordingly, I concur in the judgment and in the opinion to the extent indicated for the reasons set forth above.
WHITESIDE, J., of the Tenth Appellate District, sitting by assignment in the Third Appellate District.